[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                       ________________________
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              No. 04-12181                    April 29, 2005
                        ________________________          THOMAS K. KAHN
                                                                CLERK
                   D. C. Docket No. 00-00510 CV-FTM-DNF

ERIC S. BROWN,

                                                       Plaintiff-Appellee,
                                                       Cross-Appellant,

                                    versus

EMPIRE BUILDERS OF COLLIER
COUNTY, INC.,
d.b.a. Empire Builders Custom Homes,
RICHARD MELSON, et al.,

                                                       Defendants-Appellants
                                                       Cross-Appellees.

                        ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 29, 2005)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
     We affirm the well-reasoned opinions of the magistrate judge dated

February 6, 2004 and March 23, 2004.

     AFFIRMED.




                                       2